 
 
I 
111th CONGRESS
1st Session
H. R. 1587 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Mr. Rehberg (for himself, Mr. Burgess, Mr. Pomeroy, and Mr. Simpson) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the lead prohibition provisions of the Consumer Product Safety Improvement Act of 2008 to provide an exemption for certain off-highway vehicles, and for other purposes. 
 
 
1.Exemption for off-highway vehicles 
(a)Exclusion of certain materials or products and inaccessible component partsSection 101(b) of the Consumer Product Safety Improvement Act of 2008 is amended by redesignating paragraph (5) as paragraph (6) and inserting after paragraph (4) the following: 
 
(5)Exception for off-highway vehicles 
(A)Determination by CommissionSubsection (a) shall not apply to off-highway vehicles. 
(B)Off-highway vehicles definedFor purposes of this section, the term off-highway vehicle means any motorized vehicle designed to travel on 2, 3, or 4 wheels, having a seat designed to be straddled by the operator and handlebars for steering control, and such term also includes snowmobiles.. 
(b)Additional amendmentSuch section is further amended in paragraph (1)(A) by striking any.  
 
